           Case 2:21-cv-00616-RFB-BNW Document 10 Filed 04/22/21 Page 1 of 3



     RILEY A. CLAYTON
1    Nevada Bar No. 005260
     rclayton@lawhjc.com
2    HALL JAFFE & CLAYTON, LLP
     7425 Peak Dr.
3    Las Vegas, Nevada 89128
     Telephone: (702) 316-4111
4    Facsimile: (702)316-4114
5    MICHAEL K. FARRELL (pro hac vice forthcoming)
6
     mfarrell@bakerlaw.com
     BAKER & HOSTETLER, LLP
7    Key Tower
     127 Public Square, Suite 2000
8    Cleveland, OH 44114
     Telephone: 216-621-0200
9
     Facsimile: 216-696-0740
10
     TIFFANY L. POWERS (pro hac vice forthcoming)
11   tiffany.powers@alston.com
     ALSTON & BIRD LLP
12
     One Atlantic Center
13   1201 West Peachtree Street
     Atlanta, Georgia 30309
14   Telephone: 404.881.7000
     Facsimile: 404.881.7777
15
     Attorneys for Defendants
16

17                              UNITED STATES DISTRICT COURT

18                                      DISTRICT OF NEVADA

19                                                            CASE NO.: 2:21-cv-00616-APG-NJK
     CAMILLE FAGAN,
20
                                                              STIPULATION AND ORDER FOR
21                         Plaintiff,                         EXTENSION OF TIME TO
     vs.                                                      RESPOND TO COMPLAINT AND
22                                                            ADOPTION OF BRIEFING
     LIBERTY MUTUAL GROUP, INC., LM                           SCHEDULE (First Request)
23   GENERAL INSURANCE, LM INSURANCE
     CORPORATION, LM PROPERTY & CASUALTY
24
     INSURANCE COMPANY, and DOES 1 through
     10,
25
                    Defendants.
26
            Pursuant to Rule IA 6-1 of the Local Rules of Practice for the United States District Court,
27

28   District of Nevada, Plaintiff, Camille Fagan (“Plaintiff”), and Defendants, Liberty Mutual Group,

                                                PAGE 1 OF 3
           Case 2:21-cv-00616-RFB-BNW Document 10 Filed 04/22/21 Page 2 of 3



     Inc., LM General Insurance, LM Insurance Corporation, and LM Property & Casualty Insurance
1
     Company (“Defendants”), by and through their attorneys stipulate and agree as follows:
2

3           WHEREAS, Plaintiff filed this action in the Eighth Judicial District Court, Clark County,

4    Nevada, on February 23, 2021;
5           WHEREAS, Defendants removed this action from state court to the United States District
6
     Court, District of Nevada, on April 14, 2021;
7
            WHEREAS, Defendants’ responsive pleading is due on April 23, 2021 pursuant to Fed.
8
     R. Civ. P. 81(c)(2)(A);
9

10          WHEREAS, Defendants intend to file a Motion to Dismiss the Complaint (“Motion to

11   Dismiss”), and in order to give the parties additional time to meet and confer regarding
12
     Defendants’ proposed pleading, and given the complexity of the issues, the parties seek a mutual
13
     extension of the briefing schedule on Defendants’ Motion to Dismiss;
14
            WHEREAS, the proposed modifications to the briefing schedule will not prejudice any
15

16   party to this action, and are not being sought for purposes of unnecessarily delaying these

17   proceedings; and
18          WHEREAS, this is the first stipulation for an extension of time in this case.
19
             The parties herein stipulate and agree that this Court may enter an Order allowing the
20
     briefing on Defendants’ Motion to Dismiss pursuant to the foregoing briefing schedule:
21
            1.      Defendants’ Motion to Dismiss would be due on or before May 21, 2021;
22

23          2.      Plaintiffs’ Opposition/Response to Defendants’ Motion to Dismiss would be due

24   on or before June 21, 2021;
25
     ///
26
     ///
27
     ///
28

                                               PAGE 2 OF 3
           Case 2:21-cv-00616-RFB-BNW Document 10 Filed 04/22/21 Page 3 of 3



            3.      Defendants’ Reply in Support of their Motion to Dismiss would be due on or
1
     before July 19, 2021.
2

3    Dated this 21st day of April, 2021.         Dated this 21st day of April, 2021.

4    HALL JAFFE & CLAYTON, LLP                          MATTHEW L. SHARP, LTD.
5
     /s/ Riley A. Clayton                               /s/ Matthew L. Sharp
6    ____________________________                       _____________________________
7    RILEY A. CLAYTON                                   MATTHEW L. SHARP
     Nevada Bar No. 5260                                Nevada Bar No. 4746
8    7425 Peak Dr.                                      432 Ridge St.
     Lass Vegas, Nevada 89128                           Reno, Nevada 89501
9    Co-counsel for Defendants                          Co-counsel for Plaintiff
10

11                                         ORDER

12                                         IT IS SO ORDERED.
13

14
                                           _______________________________________
15                                         UNITED STATES DISTRICT COURT JUDGE
16

17
                                                    April 22, 2021
                                           DATED:_________________________
18                                         CASE NO.: 2:21-cv-00616-APG-NJK
19

20

21

22

23

24

25

26

27

28

                                              PAGE 3 OF 3
